RESOLUCIÓN
Se enmienda mediante esta Resolución el Reglamento de Métodos Alternos para la Solución de Conflictos, 4 L.RR.A. Ap. XXIX, aprobado el 25 de junio de 1998 y vi-gente desde el 1 de enero de 1999, para mejorar su redac-ción, aclarar varias de sus disposiciones y establecer que el Negociado de Métodos Alternos para la Solución de Con-flictos tendrá a su cargo tanto la supervisión técnica como la administrativa de los Centros de Mediación de Conflic-tos y cualesquiera otros centros, programas o servicios de métodos alternos para la solución de conflictos que se im-planten en la Rama Judicial.
El texto completo del Reglamento de Métodos Altemos para la Solución de Conflictos, según enmendado, se une y se hace formar parte de esta Resolución.
Son objeto de enmienda las reglas siguientes:
Regla 1.02 - incisos (b) y (c); se añade un nuevo inciso (d);
Regla 1.03 - inciso (e); se añaden los incisos (f), (g) y (h);
Regla 2.02 - incisos (a), (c), (d), (f), (g), (h), (j), (k) y (Z);
Regla 3.02 - el contenido de la regla se clasifica como inciso (a); se enmiendan los subincisos (a)(1), (a)(2), (a)(3) y (a)(4); se añade un nuevo inciso (a)(5); se añaden los incisos (b) y (c);
Regla 3.04 - incisos (a), (b) y (b)(1); se añade un nuevo inciso (c);
Regla 3.08 - se añade una nueva Regla 3.08;
Regla 4.01 - incisos (a) y (b);
Regla 4.02 - se añaden los nuevos incisos (j) y (k);
*46Regla 4.03 - se enmienda y se clasifica como inciso (a) el contenido de esta regla; se añade un nuevo inciso (b);
Regla 4.04 - incisos (a) y (b);
Regla 4.05 - inciso (b);
Regla 4.06 - inciso (a); se sustituye el contenido del actual inciso (b) y se reenumera su texto actual como inciso (c);
Regla 4.07 - oración introductoria e incisos (a), (c) y (e);
Regla 5.01 - incisos (b) y (c);
Regla 6.01 - incisos (b) y (c);
Regla 6.02 - primera oración;
Regla 6.03;
Regla 7.02 - incisos (b) y (c);
Regla 7.03 - inciso (b);
Regla 7.05 - inciso (a); incisos (b)(1) y (b)(2), y párrafo final;
Regla 7.06;
Regla 7.07;
Regla 7.09 - incisos (a) y (b); actual inciso (b)(3); se añade un nuevo inciso (b)(4) y se reenumeran los actuales incisos (b)(4), (b)(5) y (b)(6) como incisos (b)(5), (b)(6) y (b)(7), respectivamente;
Regla 7.11 - inciso (a); actuales incisos (a)(2) y (a)(4); se añade un nuevo inciso (a)(3); se reenumeran los actuales incisos (a)(3), (a)(4) y (a)(5) como incisos (a)(4), (a)(5) y (a)(6), respectivamente; inciso (b);
Regla 8.01 - incisos (b) y (c);
Regla 8.04 - inciso (b);
Regla 8.06 - inciso (a);
Regla 8.07 - incisos (a), (b), (c) y (d);
Regla 8.08 - incisos (a), (b) y (e);
Regla 8.09 - incisos (a) y (b);
Regla 8.10 - incisos (a) y (b);
Regla 8.11 - incisos (a) y (b);
Regla 8.12 - incisos (a) y (b);
*47Regla 8.13 - incisos (a), (b), (c) y (f);
Regla 8.14 - inciso (a);
Regla 8.15 - inciso (a);
Regla 8.16 - inciso (a);
Regla 8.17;
Regla 8.18 - se modifica el actual inciso (a) y se reenu-mera como inciso (b); se reenumera el actual inciso (b) como inciso (c), y el actual inciso (c) como inciso (a);
Regla 8.19 - incisos (a), (b) y (c);
Regla 8.20 - incisos (a)(2), (a)(4) y (b)(3);
Regla 9.02 - inciso (b)(3);
Regla 9.04 - título;
Regla 9.05 - incisos (a), (b), (c) y (e);
Regla 9.06 - incisos (b)(1), (b)(2), (b)(3), (b)(4) y (b)(5), y inciso (c);
Regla 9.07 - inciso (d);
Regla 9.08 - inciso (b);
Regla 10.01;
Regla 11.01 - se añade una nueva Regla 11.01.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Leda. Aida I. Oquendo Graulau Secretaria del Tribunal Supremo
REGLAMENTO DE MÉTODOS ALTERNOS PARA LA SOLUCIÓN DE CONFLICTOS
CAPÍTULO 1. DISPOSICIONES GENERALES

Regla 1.01. Declaración de política pública

El Tribunal Supremo de Puerto Rico declara que es po-lítica pública de la Rama Judicial fomentar la utilización de mecanismos complementarios al sistema adjudicativo *48tradicional con el fin de impartir Justicia en una forma más eficiente, rápida y económica.

Regla 1.02. Alcance, propósitos e interpretación de estas Reglas

(a) El propósito de este reglamento es alentar el desa-rrollo y uso de los métodos alternos para la solución de conflictos como complemento del sistema judicial.
(b) Estas reglas aplicarán a todos los casos civiles o criminales que sean referidos a servicios de métodos alter-nos para la solución de conflictos, ya sean públicos o priva-dos, conforme a lo descrito en este Reglamento.
(c) Cuando los servicios de métodos alternos para la solución de conflictos los provea la Rama Judicial, éstos podrán utilizar las disposiciones de este Reglamento, en cuanto apliquen, para la tramitación de aquellos casos en que las partes en conflicto soliciten directamente sus servicios.
(d) Estas Reglas se interpretarán de modo que garan-ticen la solución justa y expedita de las controversias.

Regla 1.03. Definiciones

(a) Métodos altemos para la solución de conflictos— incluye todo tipo de método, práctica y técnica, formal e informal —que no sea la adjudicación judicial tradicional— utilizado dentro y fuera del sistema judicial y encaminado a resolver las controversias de los ciudadanos y ciudadanas.
(b) Interventor o interventora neutral— persona im-parcial que interviene en el proceso alterno para la solu-ción de conflictos con el fin de orientar y ayudar a que las partes resuelvan sus controversias. Sus funciones varían dependiendo del método alterno en el cual intervenga.
(c) Mediación— proceso de intervención, no adjudica-tivo, en el cual un interventor o una interventora neutral (mediador o mediadora) ayuda a las personas en conflicto a *49lograr un acuerdo que les resulte mutuamente aceptable. En la mediación, las partes tienen la potestad de decidir si se someten o no al proceso.
(d) Arbitraje— proceso adjudicativo informal en el que un interventor o una interventora neutral (árbitro o árbi-tra) recibe la prueba de las partes en conflicto y, a base de la prueba presentada, emite una decisión o laudo. En el arbitraje, las partes tienen la potestad de decidir si se so-meten o no al procedimiento. El laudo que se emita puede ser de dos tipos:
(1) vinculante, en el cual el laudo, por acuerdo de las partes, se convierte en obligatorio para éstas, y
(2) no vinculante, en el cual cualquier parte que esté inconforme con el laudo puede solicitar la celebración de un juicio ordinario.
(e) Evaluación neutral de casos— proceso en el cual cada parte presenta ante el interventor o la interventora neutral (evaluador o evaluadora) un resumen de sus teo-rías legales y de la evidencia a base del cual se pondera la validez legal de la posición de cada parte y se expone dicho análisis a los litigantes.
(f) Negociado— se refiere al Negociado de Métodos Al-ternos para la Solución de Conflictos.
(g) Tribunal— se refiere a cualquier instancia del Tribunal General de Justicia de Puerto Rico.
(h) Registro o Registro del Negociado— Registro de In-terventores Neutrales Certificados o Interventoras Neu-trales Certificadas por el Negociado de Métodos Alternos para la Solución de Conflictos. Es la lista de mediadores o mediadoras, árbitros o árbitras y evaluadores neutrales privados certificados o evaluadoras neutrales privadas cer-tificadas por el Negociado de Métodos Alternos para la So-lución de Conflictos, disponible para el tribunal, para las partes de un caso referido a métodos alternos o para cual-quier otra persona o entidad interesada en la misma.
*50CAPÍTULO 2. DEL NEGOCIADO DE MÉTODOS ALTERNOS PARA LA SOLUCIÓN DE CONFLICTOS

Regla 2.01. Creación del Negociado de Métodos Alternos para la Solución de Conflictos

Por la presente se crea el Negociado de Métodos Alter-nos para la Solución de Conflictos, el cual estará adscrito a la Oficina del Juez Presidente o de la Jueza Presidenta del Tribunal Supremo de Puerto Rico.
El Negociado estará administrado por un Director o una Directora, quien será nombrado o nombrada por el Juez Presidente o la Jueza Presidenta. El puesto de Director o Directora del Negociado estará incluido en el Servicio Central.

Regla 2.02. Funciones del Negociado de Métodos Alternos para la Solución de Conflictos

El Negociado tendrá, entre otras, las funciones y res-ponsabilidades siguientes:
(a) Implantar la política pública de la Rama Judicial expuesta en la Regla 1.01 de este Reglamento.
(b) Servir como recurso para la educación e inves-tigación sobre los métodos alternos para la solución de conflictos.
(c) Proveer asistencia técnica a los programas, servicios o centros de métodos altemos para la solución de conflictos de la Rama Judicial.
(d) Proveer adiestramiento a los interventores y a las interventoras neutrales de la Rama Judicial.
(e) Certificar a los interventores neutrales priva-dos y a las interventoras neutrales privadas que interesen prestar servicios ocasionales a la Rama Judicial y a aque-llos adscritos o aquellas adscritas a ésta.
(f) Determinar los requisitos de educación continua, de ser necesarios, para los interventores neutrales *51privados y las interventoras neutrales privadas en sus res-pectivas áreas.
(g) Establecer mecanismos de evaluación cons-tante de los programas, servicios o centros de métodos al-ternos para la solución de conflictos de la Rama Judicial para precisar su efectividad. Estos mecanismos incluirán la recopilación de estadísticas.
(h) Establecer mecanismos de evaluación y super-visión de los interventores y las interventoras neutrales que son empleados y empleadas de la Rama Judicial, y de los interventores neutrales privados certificados e inter-ventoras neutrales privadas certificadas por el Negociado.
(i) Proveer orientación y adiestramiento a su personal, a la clase togada, a otros y a otras profesionales, y al público sobre la disponibilidad y el uso de los servicios de métodos alternos para la solución de conflictos.
(j) Aprobar manuales normativos para los diferen-tes programas o servicios de métodos alternos para la so-lución de conflictos o de centros de mediación de conflictos de la Rama Judicial.
(k) Supervisar técnica y administrativamente los centros de mediación de conflictos de la Rama Judicial y otros centros, programas o servicios de métodos alternos para la solución de conflictos que se implanten en la Rama Judicial.
(l) Aprobar normas y procedimientos para asegu-rar la prestación efectiva de los servicios privados de mé-todos alternos para la solución de conflictos.
CAPÍTULO 3. REFERIMIENTO A MÉTODOS AL-TERNOS PARA LA SOLUCIÓN DE CONFLICTOS

Regla 3.01. Selección de casos que se referirán a métodos alternos para la solución de conflictos

(a) Al seleccionar los casos para ser referidos a méto-*52dos alternos para la solución de conflictos, el tribunal de-berá considerar los factores siguientes:
(1) La naturaleza del caso.
(2) La naturaleza de la relación entre las partes.
(3) La disposición de las partes para negociar.
(4) La posibilidad de que la litigación afecte adver-samente la relación.
(5) Los riesgos a la integridad física de los partici-pantes o del interventor o de la interventora neutral.
(6) La necesidad de proveer remedios de emergen-cia antes del referimiento.
(7) Los costos y riesgos de la litigación.

Regla 3.02. Referimiento de una controversia pendiente a un método alterno para la solución de conflictos

(a) Un tribunal podrá referir un caso, por iniciativa propia o a solicitud de alguna de las partes, a un método alterno para la solución de conflictos provisto por:
(1) la Rama Judicial de Puerto Rico;
(2) una agencia de gobierno, estatal o federal, que brinde estos servicios;
(3) una entidad privada que brinde tales servicios;
(4) un interventor neutral privado certificado o una interventora neutral privada certificada por el Nego-ciado, o
(5) un interventor neutral privado no certificado o una interventora neutral privada no certificada y seleccio-nado o seleccionada por mutuo acuerdo entre las partes.
(b) En todo caso que un tribunal refiera a un método alterno para la solución de conflictos, las partes considera-rán de forma preferente a los interventores neutrales cer-tificados o a las interventoras neutrales certificadas por el Negociado.
*53(c) En todo caso que un tribunal refiera a un método alterno para la solución de conflictos, incluirá en la orden que dicho referido se hace al amparo de este Reglamento.

Regla 3.03. Momento apropiado para referir los casos pendientes ante el tribunal

(a) El tribunal tendrá discreción para determinar el momento apropiado para referir un caso a un método al-terno para la solución de conflictos.
(b) La orden de referimiento podrá hacerse en cual-quier etapa del caso. No obstante, el tribunal podrá dene-gar una petición de referimiento hecha por una de las par-tes si determina que ésta no las beneficiará o dilatará la disposición del caso.

Regla 3.04. Alcance de la orden de referimiento

(a) El tribunal podrá ordenar a las partes y sus repre-sentantes legales que comparezcan al método alterno para la solución de conflictos apropiado a su caso o que compa-rezcan a una sesión de orientación ante el Negociado.
(b) En el caso de una orden para comparecer a un mé-todo alterno para la solución de conflictos, la orden dispon-drá en:
(1) Mediación— que el cumplimiento de la orden sólo requiere que las partes se sometan a una sesión inicial de orientación y que será potestativo de éstas someterse o no al proceso completo de mediación.
(2) Evaluación neutral del caso— que las partes están obligadas a participar del proceso y conocer el crite-rio del evaluador o evaluadora.
(3) Arbitraje— que será potestativo de las partes someterse al proceso.
(c) En el caso de una orden para comparecer a una orientación ante el Negociado, la orden dispondrá la obli-*54gación de las partes y de sus abogados o abogadas a com-parecer a la orientación.

Regla 3.05. Efecto de la orden de referimiento a mediación o evaluación neutral, y de la decisión de someterse a arbi-traje

(a) Cuando el tribunal refiera un caso a mediación, las partes estarán obligadas a comparecer a la sesión inicial de orientación señalada, bajo apercibimiento de desacato.
(b) Cuando el tribunal refiera un caso a evaluación neutral, las partes estarán obligadas a participar de todo el proceso bajo apercibimiento de desacato.
(c) Cuando el tribunal recomiende a las partes que se sometan al procedimiento de arbitraje y las partes acojan su recomendación, deberán participar del proceso hasta su culminación.

Regla 3.06. Término para concluir el referimiento

Un caso que haya sido referido a un método alterno para la solución de conflictos, deberá ser concluido dentro del término de sesenta días a partir de la fecha de notifi-cación del referimiento. El tribunal podrá, por iniciativa propia o a moción de parte, ampliar o acortar este término por justa causa.

Regla 3.07. La función de los abogados y las abogadas en los métodos alternos para la solución de conflictos

(a) Los abogados y las abogadas orientarán a sus clien-tes sobre las ventajas del uso de métodos alternos para la solución de conflictos.
(b) Los criterios y las condiciones para la participación de los abogados y las abogadas en cada uno de los métodos altemos para la solución de conflictos se establecen en los capítulos específicos de cada método.

*55
Regla 3.08. La función del Negociado de Métodos Alternos para la Solución de Conflictos en las orientaciones

Las órdenes de referimiento de un método alterno para la solución de conflictos podrán ser canalizadas a través del Negociado con el propósito de orientar a las partes y a sus abogados o abogadas sobre la naturaleza y el alcance de los métodos altemos disponibles. Además, se orientará, entre otros asuntos, sobre lo siguiente: el rol de la repre-sentación legal y de los peritos y las peritas; la importancia de la participación de las partes en estos procesos; el Re-gistro del Negociado, y se aclararán dudas respecto a los aspectos procesales en la orden de referimiento de un caso a métodos alternos de solución de conflictos.
CAPÍTULO 4. DE LOS INTERVENTORES O LAS INTERVENTORAS NEUTRALES

Regla 4.01. Designación de los interventores y de las inter-ventoras neutrales

(a) En todos los casos que se refieran a un centro, pro-grama o servicio de métodos altemos para la solución de conflictos de la Rama Judicial, el interventor o la interven-tora neutral será designado o designada en conformidad con la reglamentación y las normas internas que adopte el Negociado.
En todos los demás casos, las partes seleccionarán por mutuo acuerdo al interventor o a la interventora neutral del Registro del Negociado, en conformidad con los proce-dimientos que se establecen en los capítulos específicos de cada método.
(b) En ausencia de acuerdo entre las partes, el tribunal designará, preferentemente del Registro del Nego-ciado, al interventor o a la interventora neutral. En cir-cunstancias apropiadas, el tribunal, con anuencia de las *56partes, podrá designar como interventor neutral o inter-ventora neutral a una persona que no esté certificada por el Negociado, por considerar que cuenta con el adiestra-miento o la experiencia suficientes para entender en el pro-ceso alterno de que se trate.
(c)Cualquier designación deberá tomar en cuenta los estándares y las normas indicadas en la Regla 4.02 dirigi-das a evitar conflictos de intereses o su apariencia. El tribunal deberá hacer consultas apropiadas con las partes para lograr ese propósito.

Regla 4.02. Deberes generales de los interventores y las in-terventoras neutrales

El interventor o la interventora neutral deberá:
(a) Orientar adecuadamente a las partes sobre la naturaleza del servicio, sus limitaciones y sus beneficios.
(b) Alentar y ayudar a las partes para que logren un acuerdo.
(c) Cumplir cabalmente con las disposiciones so-bre confidencialidad expuestas en este reglamento.
(d) Abstenerse de utilizar la información que le ha sido revelada durante un proceso alterno para la solución de conflictos para beneficio propio. Tampoco utilizará los resultados de su intervención para lograr publicidad o reconocimiento.
(e) Mantener una posición imparcial hacia todas las partes involucradas en el conflicto y evitar la aparien-cia de parcialidad.
(f) Abstenerse de actuar como interventor o inter-ventora neutral en toda controversia en la que su partici-pación constituya un conflicto de interés o en la que per-ciba la existencia de un conflicto de interés. Si luego de iniciada su labor como interventor o interventora sobrevi-niesen circunstancias que impliquen un conflicto de interés *57o que le hiciesen creer que existe tal conflicto, deberá cesar inmediatamente su intervención en el caso.
(g) Revelar a los y a las participantes cualquier circunstancia personal o profesional que pueda crear la apariencia de un conflicto de interés o generar dudas sobre su imparcialidad. Esta obligación será continua.
(h) No hacer falsas representaciones sobre los cos-tos, beneficios o posibles resultados del uso del método al-terno para la solución de conflictos ni de sus cualidades profesionales.
(i) Tomar los cursos requeridos de educación continua en métodos alternos para la solución de conflictos y así mantener su certificación como interventor o interven-tora y los adiestramientos apropiados en procesos judiciales.
(j) Incluir al Negociado en toda notificación sobre su aceptación o rechazo de una designación como interventor o interventora neutral.
(k) Notificar al Negociado sobre la disposición final de su intervención en todo caso que le sea referido al amparo de este Reglamento, conforme al procedimiento de notificación que sobre este particular adopte el Negociado.

Regla 4.03. Adiestramiento de los interventores o las inter-ventoras neutrales

(a) Para actuar como interventor o interventora neutral al amparo de este Reglamento, se requeriere que el interventor o la interventora neutral haya completado los requisitos y el adiestramiento que determine el Negociado. El adiestramiento abarcará, pero no estará limitado a, los aspectos sustantivos y procesales de los métodos alternos para la solución de conflictos, así como el componente teó-rico y práctico del método particular que empleará el inter-ventor o la interventora neutral.
*58(b) El Negociado establecerá aquellos requisitos nece-sarios para la educación continua que los interventores y las interventoras neutrales completarán para mantener su certificación.

Regla 4.04. Compensación de los interventores o las inter-ventoras neutrales

(a) Cuando el tribunal refiera una controversia a un interventor o una interventora neutral seleccionado o se-leccionada del Registro del Negociado, o cuando las partes lo o la seleccionen, la compensación o forma de pago será la acordada por las partes y el interventor o la interventora neutral. Dicho acuerdo será por escrito y suscrito por las partes previo al inicio de los procedimientos. El acuerdo incluirá, como mínimo, lo relativo al costo, a la duración y a la forma de pago de los servicios.
(b) El interventor o la interventora neutral no acep-tará ninguna comisión, regalía o cualquier otra forma de pago que no haya sido previamente pactada con todas las partes.

Regla 4.05. Recusación o inhibición de los interventores o las interventoras neutrales

(a) Criterios. A iniciativa propia o como resultado de una recusación de parte, un interventor o una interventora neutral deberá inhibirse de actuar en un método alterno para la solución de conflictos en cualquiera de las situacio-nes siguientes:
(1) Cuando esté interesado o interesada en el re-sultado del caso o tenga prejuicio o parcialidad personal hacia cualquiera de las partes o de sus abogados o aboga-das, si los hubiera.
(2) Cuando exista un parentesco de consanguini-dad o afinidad dentro del cuarto grado con cualquiera de las partes o de sus abogados o abogadas, si lo hubiera.
*59(3) Cuando haya sido abogado, abogada, perito, perita o profesional de ayuda de cualquiera de las partes.
(4) Cuando exista una relación de amistad entre el interventor o la interventora neutral y cualesquiera de las partes o de sus abogados o abogadas, si los hubiera, de tal naturaleza que pueda frustrar los fines de la justicia.
(5) Cuando exista cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad o que tienda a minar la confianza pública en el sistema de justicia.
(b) Procedimiento. Cualquier recusación deberá ex-poner los hechos en que esta fundada y deberá ser presen-tada tan pronto el o la solicitante conozca la causa.
En caso de que el interventor o la interventora neutral se inhiba o cuando alguna de las partes presente una soli-citud de recusación, el interventor o la interventora neutral deberá suspender la vista y devolver el caso al juez o a la jueza que se lo refirió.
Si las partes han acudido al método alterno para la so-lución de conflictos por cuenta propia, sin intervención del tribunal, el interventor neutral o la interventora neutral referirá a las partes al Negociado, en donde se les proveerá el Registro, del cual seleccionarán por acuerdo a otro inter-ventor u otra interventora.

Regla 4.06. Inmunidad

(a) Los interventores y las interventoras neutrales cer-tificados y certificadas por el Negociado que estén al día en su certificación tendrán, sólo para su intervención en los casos referidos al amparo de este Reglamento, la misma inmunidad contra reclamaciones civiles que se les reconoce a los jueces o las juezas del Tribunal General de Justicia por acciones u omisiones en que hayan incurrido en el des-empeño de sus funciones.
*60(b) Los interventores y las interventoras neutrales adscritos y adscritas a programas, centros o servicios de métodos alternos para la resolución de conflictos de la Rama Judicial, tendrán la misma inmunidad contra recla-maciones civiles que se les reconoce a los jueces o las jue-zas del Tribunal General de Justicia por acciones u omisio-nes en que hayan incurrido en el desempeño de sus funciones.
(c) Esta regla no aplicará cuando el interventor o la interventora incurra en fraude o dolo en el cumplimiento de sus funciones.

Regla 4.07. Comunicaciones entre los interventores o las interventoras neutrales y el tribunal

El interventor o la interventora neutral notificará me-diante una moción al juez o a la jueza que le refirió el caso sobre los asuntos siguientes:
(a) La incomparecencia de alguna de las partes a la sesión inicial sobre el proceso.
(b) Si el caso es adecuado o no para recibir el servicio.
(c) Cualquier solicitud de tiempo adicional para completar un acuerdo o el proceso del método alterno.
(d) Cualquier pedido de las partes para que el tribunal emita alguna orden o medida judicial provisional que facilite el servicio.
(e) La imposibilidad de lograr un acuerdo entre las partes o de concluir el proceso en cualquiera de los mé-todos alternos.
(f) Si hubo acuerdo entre las partes y, en los casos pertinentes, los términos de tal acuerdo.
*61CAPÍTULO 5. ACUERDOS EN LOS MÉTODOS ALTERNOS PARA LA SOLUCIÓN DE CONFLICTOS

Regla 5.01. Acuerdos

(a) Todos los acuerdos tomados en un método alterno para la solución de conflictos deberán constar por escrito.
(b) Cuando las partes lleguen a un acuerdo o a una transacción en un método alterno para la solución de con-flictos, o como resultado de éste, informarán tal circuns-tancia por escrito al tribunal.
(c) Los términos específicos de los acuerdos deberán notificarse por escrito al tribunal, a menos que las partes acuerden lo contrario.
No obstante, cuando el asunto en controversia esté re-vestido de un alto interés público, las partes tendrán que divulgar al tribunal el contenido del acuerdo o la transacción. En caso de que el acuerdo o la transacción afecte el bienestar o los derechos de menores o incapacita-dos, se seguirá el trámite dispuesto por ley.

Regla 5.02. Efecto del acuerdo o de la transacción

(a) Si las partes suscriben un acuerdo que disponga de la controversia, tal acuerdo será ejecutable entre las par-tes, sus herederos o causahabientes, como cualquier otro contrato escrito.
(b) En caso de que las partes suscriban un acuerdo o una transacción y divulguen los términos del acuerdo al tribunal, éste incorporará dichos términos a la sentencia del caso.
(c) Cuando el acuerdo ponga fin al litigio y las partes hayan pactado no divulgar su contenido, así lo informarán al tribunal para que éste dicte sentencia mediante la cual se archive el caso.
*62CAPÍTULO 6. DISPOSICIONES MISCELÁNEAS

Regla 6.01. Confidencialidad

(a) La información ofrecida por los o las participantes en un proceso de mediación, arbitraje o evaluación neutral será confidencial y privilegiada; de igual manera lo serán todos los documentos y expedientes de trabajo de la oficina del mediador o de la mediadora, árbitro o árbitra, o evalua-dor o evaluadora. Dicha información o documentación no podrá ser requerida en procesos judiciales, administrativos o de arbitraje, ni se podrá requerir al interventor o a la interventora neutral que declare sobre su contenido o so-bre el proceso seguido ante él o ella.
(b) Cada parte en un método alterno mantendrá la confidencialidad de la información recibida durante el proceso. En procesos judiciales, administrativos o de arbi-traje, no se utilizarán o presentarán como prueba los pun-tos de vista, las sugerencias o las admisiones hechas por algún o alguna participante con relación a posibles acuer-dos durante las sesiones de mediación. Tampoco se utiliza-rán las propuestas, los puntos de vista o las recomendacio-nes ofrecidas por el interventor o la interventora neutral, ni el hecho de que algún o alguna participante haya o no aceptado una sugerencia de acuerdo.
No obstante, las partes y el interventor o la interventora neutral podrán revelar la información transmitida en el método alterno siempre que medie un consentimiento es-crito de todas las partes involucradas.
(c) En caso de que alguna de las partes o sus abogados o abogadas revelen la totalidad o parte de la información ofrecida en el proceso del método alterno sin que medie autorización escrita, el tribunal podrá imponerles las san-ciones que estime apropiadas.
(d) Esta regla no aplicará a los casos en los que exista la obligación de informar sobre la existencia o la sospecha *63de maltrato o negligencia contra un menor o una menor ni a la información sobre la planificación o intención de come-ter un delito que ponga en riesgo la integridad física de terceras personas, de los o las participantes o del interventor o de la interventora neutral. Al inicio del proceso se orientará a los o a las participantes sobre este particular.

Regla 6.02. Carácter privado de las sesiones

Las sesiones en cualquier procedimiento de métodos al-ternos para la solución de conflictos son privadas. La par-ticipación de personas ajenas a la controversia estará su-jeta al consentimiento de las partes y del interventor o de la interventora neutral.

Regla 6.03. Casos no previstos por estas reglas

Cuando no se haya previsto una medida o un procedi-miento específico en este Reglamento, el Negociado reglamentará.
CAPÍTULO 7. MEDIACIÓN

Regla 7.01. Definición y propósitos de la mediación

(a) La mediación es una alternativa no adversativa para el manejo de conflictos. Es un proceso más rápido e informal que el procedimiento judicial que permite a las partes, con la intervención de un facilitador o una facilita-dora imparcial denominado o denominada “mediador” o “mediadora”, explorar todas las opciones posibles para lo-grar un acuerdo que les sea mutuamente aceptable y que finalice el conflicto.
(b) La mediación tiene como propósitos promover la participación de las personas en la solución de sus conflic-tos y que las partes involucradas asuman responsabilidad *64en el cumplimiento de los acuerdos. Las partes tienen la potestad de decidir si se someten o no a este proceso.

Regla 7.02. Casos elegibles

(a) Serán elegibles para mediación los casos civiles y los casos criminales de naturaleza menos grave, que pue-dan transigirse de acuerdo con las Reglas de Procedi-miento Criminal.
(b) En los casos pendientes ante el tribunal, éste deter-minará si un caso es adecuado para referirlo a mediación. El tribunal, además, podrá acoger peticiones de las partes para que un caso se refiera a mediación. No obstante, que-dará a discreción del mediador o de la mediadora a quien se asigne el caso determinar si éste es adecuado para aten-derse en el proceso de mediación.
(c) En la selección de los casos que se referirán a me-diación, el tribunal utilizará los criterios establecidos por las Reglas 3.01 y 3.02 de este Reglamento.

Regla 7.03. Exclusiones

No podrán referirse ni atenderse en mediación los casos siguientes:
(a) los casos criminales que no sean transigibles al amparo de las Reglas de Procedimiento Criminal;
(b) los casos que impliquen una reclamación de derechos civiles o traten asuntos de alto interés público, excepto cuando medie el consentimiento explícito de las partes, de sus representantes legales y la anuencia del tribunal, y
(c) los casos en los que una parte no sea capaz de proteger efectivamente sus intereses durante el proceso de negociación.

Regla 7.04. Referimiento a mediación

(a) El tribunal podrá referir a mediación cualquier *65caso que tenga ante su consideración, o parte de éste, ya sea por iniciativa propia o a solicitud de alguna de las partes.

Regla 7.05. Designación del mediador o de la mediadora

(a) Cuando el tribunal refiera un caso a un centro de mediación de conflictos, a un programa o a un servicio de métodos alternos para la solución de conflictos de la Rama Judicial, la designación del mediador o de la mediadora se hará de acuerdo con los procedimientos establecidos por el Negociado.
(b) En todos los demás casos, las partes podrán selec-cionar al mediador o a la mediadora en común acuerdo, dentro del término de quince días de haberse referido el caso a mediación, de una de las formas siguientes:
(1) seleccionando preferentemente del Registro del Negociado, o
(2) seleccionando a cualquier persona o entidad pública o privada que preste servicios de mediación, aun cuando ésta no figure en el Registro del Negociado, con la anuencia del tribunal.
En caso de que las partes no puedan ponerse de acuerdo, el tribunal designará al mediador o a la media-dora, o a la entidad que prestará tales servicios, del Regis-tro del Negociado, considerando los criterios establecidos en las Reglas 3.02, 4.01 y 4.02 de este Reglamento.

Regla 7.06. Calificaciones, deberes y obligaciones éticas del mediador o la mediadora

El mediador o la mediadora cumplirá con las calificacio-nes, los deberes y las obligaciones éticas establecidas en este Reglamento, con aquellas que el Negociado haya esta-blecido y con cualquier otra reglamentación aprobada por la Rama Judicial relacionada con las calificaciones, los de-*66beres y las obligaciones éticas de los interventores y las interventoras neutrales.

Regla 7.07. Imparcialidad del mediador o de la mediadora

El mediador o la mediadora mantendrá una imagen de imparcialidad y actuará en conformidad con ésta, con to-das las partes involucradas en la controversia. Ayudará a todas las partes por igual a llegar a un acuerdo mutua-mente satisfactorio sin abogar por los intereses de una de las partes en el proceso para la solución de la disputa.

Regla 7.08. Autoridad o facultades del mediador o de la mediadora

(a) El mediador o la mediadora tendrá autoridad para:
(1) llevar a cabo reuniones conjuntas o separadas 0caucus) con los y las participantes;
(2) hacer recomendaciones verbales sobre las posi-bles formas de arreglo;
(3) obtener el consejo de otros expertos o expertas en lo que se refiere a asuntos técnicos de la controversia, a iniciativa propia o a solicitud de alguna de las partes, y requerir el pago de sus servicios siempre que consulte a las partes previo a la contratación;
(4) mantener el orden del proceso de mediación y requerir a los y a las participantes el cumplimiento de las reglas de la mediación aceptadas por éstos al inicio del proceso;
(5) disponer las reglas procesales que estime apro-piadas para facilitar el logro de los objetivos de la media-ción;
(6) posponer las sesiones según estime apropiado o pertinente, tomando en cuenta el interés de las partes, y
(7) dar por terminada la mediación en cualquier momento.
*67(b) El mediador o la mediadora no tiene autoridad para obligar a las partes en controversia a llegar a algún acuerdo en particular.

Regla 7.09. Tiempo y lugar de la mediación

(a) Citación inicial
Todo caso que se refiera a mediación se citará pronta-mente a una sesión de orientación para cumplir con el ob-jetivo de este Reglamento de brindar una rápida solución a las controversias.
(b) Sesión de orientación
En la sesión de orientación, el mediador o la mediadora cumplirá, como mínimo, con lo siguiente:
(1) informar a los y a las participantes que el pro-ceso es voluntario y que es un facilitador o una facilitadora imparcial que no tiene autoridad para imponer acuerdos;
(2) informar que no representa ni asesora a nin-guno de los o las participantes;
(3) definir y describir los servicios de mediación y su naturaleza privilegiada y confidencial;
(4) definir y describir la naturaleza y el alcance de la confidencialidad y la naturaleza privilegiada de las se-siones;
(5) ayudar a los y a las participantes a evaluar los beneficios, riesgos y costos de la mediación;
(6) revelar la naturaleza y el grado de relación con cualquiera de las partes y cualquier interés personal, fi-nanciero u otro que pueda resultar en prejuicio o en un conflicto de interés, y
(7) aconsejar a los y a las participantes del dere-cho que les asiste a buscar y a tener asesoramiento legal independiente, en caso de que no lo tengan.

*68
Regla 7.10. Conclusión de la mediación

(a) El proceso de mediación podrá darse por terminado en cualquier momento, por cualquiera de las partes invo-lucradas o por el mediador o la mediadora.
(b) Una vez las partes se hayan acogido al proceso de mediación, éste podrá concluir por cualquiera de las razo-nes siguientes:
(1) las partes lograron un acuerdo;
(2) las partes no lograron un acuerdo;
(3) alguna de las partes incompareció a la vista;
(4) una o ambas partes se retiran del proceso;
(5) se venció el término concedido por el tribunal para la mediación y las partes no solicitaron una prórroga, o si la solicitaron, no les fue concedida, o
(6) cuando, a juicio del mediador o de la media-dora, el proceso no está resultando beneficioso.
(c) El que se dé por terminada la mediación en alguna etapa de un caso no impedirá que se recurra nuevamente a este proceso si las circunstancias son favorables.

Regla 7.11. Comunicaciones con el tribunal

(a) En los casos referidos por el tribunal, el mediador o la mediadora, luego de dar por terminada la mediación, le informará por escrito al tribunal lo siguiente:
(1) Si las partes lograron o no un acuerdo.
(2) Si alguna de las partes incompareció a la se-sión de orientación o si ambas partes incomparecieron; en esta situación se especificará el nombre de la parte que incompareció o de las partes que incomparecieron.
(3) Si alguna de las partes incompareció a alguna de las demás sesiones de mediación, luego de haber com-parecido a la sesión de orientación; en esta situación no se especificará cuál de las partes no compareció o cuáles de las partes no comparecieron.
*69(4) Si se venció el término concedido por el tribunal.
(5) Si una o ambas partes se retira o retiran de la mediación; en esta situación no se especificará cuál de las partes se retiró o cuáles de las partes se retiraron de la mediación.
(6) Si, a juicio del mediador o de la mediadora, el proceso no está resultando de beneficio.
(b) Será responsabilidad de las partes informar el acuerdo al tribunal utilizando los criterios establecidos en la Regla 5.01 de este Reglamento.

Regla 7.12. Participación de los abogados y las abogadas en el proceso de mediación

(a) Entrevista y sesión de orientación
Las partes podrán estar acompañadas de sus abogados o abogadas durante la entrevista inicial y en la sesión de orientación que se lleve a cabo con cada parte por separado en mediación.
(b) Sesiones conjuntas
En las sesiones conjuntas se permitirá la participación de los abogados y de las abogadas con el consentimiento de las partes y del mediador o de la mediadora. De aceptarse la participación de abogados o de abogadas en las sesiones conjuntas, el mediador o la mediadora requerirá que cada parte esté así representada, y a los abogados y a las abo-gadas les aplicarán las mismas normas que les apliquen a las partes.
(c) La función de los abogados y las abogadas en las sesiones conjuntas de mediación deberá limitarse a pro-veer asesoramiento e información a sus representados o representadas, aclarar dudas y hacer sugerencias sobre las alternativas de solución.
*70CAPÍTULO 8. ARBITRAJE

Regla 8.01. Propósito

(a) El arbitraje tiene como propósito proveer a las par-tes la oportunidad de presentar su versión de los hechos, las teorías legales y la evidencia dentro de un procedi-miento adjudicativo más rápido e informal que el judicial. Este procedimiento culmina con la emisión de un laudo, en el cual se resuelve la totalidad de las controversias y los asuntos planteados al árbitro o árbitra. Las partes tienen la potestad de decidir si se someten o no a este proceso.
(b) El procedimiento dispuesto en estas Reglas no afecta la validez y el ámbito de aplicación de la Ley de Arbitraje Comercial de Puerto Rico.
(c) Nada de lo dispuesto en este Capítulo 8 limita o menoscaba la facultad del tribunal para nombrar un Comi-sionado o una Comisionada, conforme a las disposiciones de la Regla 41 de Procedimiento Civil, 32 L.P.R.A. Ap. III.

Regla 8.02. Casos elegibles

Serán elegibles para arbitraje todas las acciones de na-turaleza civil que no estén excluidas por estas Reglas.

Regla 8.03. Exclusiones

(a) No podrán referirse a arbitraje los casos que perte-nezcan a las categorías siguientes:
(1) Los casos de naturaleza criminal.
(2) Los procedimientos incoados al amparo de la Ley de Menores de Puerto Rico.
(3) Las infracciones a ordenanzas municipales de naturaleza penal.
(4) Los recursos de hábeas corpus.
(5) Los recursos al amparo de la Ley de Procedi-mientos Legales Especiales y de la Ley de Recursos Ex-*71traordinarios que requieran de una atención y disposición expedita.
(6) Los casos en los que una de las partes se en-cuentre recluida en una institución penal.
(7) Los casos que impliquen una reclamación de derechos civiles.
(b) El tribunal tendrá discreción para excluir cual-quier caso que no pertenezca a ninguna de las categorías mencionadas en el inciso (a) de esta regla cuando, a su juicio, la naturaleza del caso, la complejidad de las contro-versias o cualesquiera otras circunstancias lo hagan in-apropiado para arbitraje.

Regla 8.04. Procedimiento para referir casos a arbitraje

(a) El tribunal, en el ejercicio de su discreción y to-mando en consideración la naturaleza del caso, sus cir-cunstancias específicas y la probabilidad de que el arbi-traje resulte efectivo para lograr su pronta solución, podrá recomendar a las partes que sometan sus controversias a arbitraje.
(b) En caso de que las partes acojan la recomendación del tribunal, lo informarán por escrito al tribunal dentro de un plazo que no excederá de cinco días a partir de la fecha en que se haya recomendado el desvío a arbitraje.

Regla 8.05. Referimiento a solicitud de las partes

(a) Cualquier parte en un procedimiento de naturaleza civil pendiente ante el tribunal podrá solicitar, mediante una moción al efecto, que su caso se refiera al procedi-miento de arbitraje regulado por este Capítulo.
(b) Cuando no haya oposición a la solicitud de referi-miento o cuando ambas partes la presenten en común acuerdo, el tribunal referirá el caso a menos que se trate de alguno de los casos excluidos por estas reglas o que el tribunal considere que las controversias no son apropiadas *72para arbitraje. En caso de que alguna de las partes en el pleito se oponga a la solicitud, el caso permanecerá en el foro judicial.
(c) Las disposiciones y los procedimientos establecidos en este Capítulo aplicarán a todos los casos que se refieran a arbitraje a tenor con esta regla.

Regla 8.06. Efecto de la presentación de una moción dispo-sitiva

(a) La presentación de una moción de desestimación, desistimiento, de sentencia sumaria o de sentencia por las alegaciones con anterioridad a la fecha señalada para la celebración de la vista inicial de arbitraje, suspenderá el arbitraje hasta que el tribunal resuelva los planteamientos formulados en la moción. La parte que presente una mo-ción de esta naturaleza deberá notificar al árbitro o a la árbitra con copia de ésta. Asimismo, notificará al árbitro o a la árbitra de cualquier providencia o disposición del tribunal con relación a la moción.
(b) El tribunal no considerará ninguna de las mociones relacionadas con el inciso (a) de esta regla que se presente con posterioridad a la celebración de la vista inicial de arbitraje.

Regla 8.07. Calificaciones y adiestramiento de los árbitros y las árbitras

(a) El procedimiento de arbitraje estará dirigido por un árbitro o una árbitra, quien deberá cumplir con los re-quisitos dispuestos en esta regla. No obstante, las partes podrán acordar someter su caso a un panel compuesto por tres árbitros o árbitras.
(b) Podrá actuar como árbitro o árbitra cualquier abo-gado o abogada, u otro profesional de competencia recono-cida y que cumpla con los requisitos establecidos en la Re-gla 4.03 de este Reglamento. El Negociado preparará y *73mantendrá un Registro de árbitros privados certificados y árbitras privadas certificadas por el Negociado que intere-sen prestar servicios ocasionales a la Rama Judicial.
(c) No obstante lo dispuesto en el inciso anterior, el tribunal podrá designar o las partes podrán acordar some-ter su caso a un árbitro o a una árbitra que no esté admi-tido o admitida al ejercicio de la abogacía cuando en éste se planteen controversias técnicas o sumamente especializa-das, y la intervención de una persona experta en la mate-ria de la que traten las controversias pueda resultar más productiva que la de un abogado o una abogada.
(d) Todo abogado y toda abogada que interese calificar para actuar como árbitro o árbitra cumplirá con las dispo-siciones de la Regla 4.03.

Regla 8.08. Selección de los árbitros o de las árbitras

(a) Cuando las partes decidan someter su caso a un proceso arbitral, el árbitro o la árbitra se seleccionará pre-ferentemente del Registro del Negociado.
(b) Con la anuencia del tribunal, las partes podrán, en común acuerdo, seleccionar a cualquier persona para ac-tuar como árbitro o árbitra aun cuando ésta no figure en el Registro del Negociado.
(c) Cuando el tribunal recomiende que un caso se re-fiera a arbitraje y las partes acojan la recomendación, de-berán informarle al tribunal el nombre del candidato o de la candidata, o los candidatos seleccionados y las candida-tas seleccionadas dentro del término de diez días de ha-berle notificado al tribunal su decisión de someter el caso a arbitraje.
(d) Cuando las partes soliciten el arbitraje al tribunal, deberán informar el candidato o la candidata, o los candi-datos seleccionados o las candidatas seleccionadas dentro de los diez días siguientes a la notificación de la resolución en la que el tribunal apruebe el referimiento solicitado.
*74(e) En caso de que las partes no logren ponerse de acuerdo, el tribunal examinará el Registro del Negociado y preparará una lista con un subgrupo de los candidatos o de las candidatas que, a su juicio, están mejor cualificados o cualificadas para intervenir en el caso. El número de can-didatos o candidatas incluido en este subgrupo se determi-nará tomando en consideración la cantidad de partes en el caso y si intervendrá un solo árbitro una sola árbitra, o un panel.
La lista preparada por el tribunal se someterá a la con-sideración de las partes y cada una de ellas recusará si-multánea y secretamente a un candidato o a una candidata. Si las partes recusan el mismo candidato o la misma candidata, o si por alguna razón, después de efec-tuadas las recusaciones, quedan más candidatos o candi-datas elegibles de los o de las que intervendrán en el caso, el tribunal hará la selección final.

Regla 8.09. Orden de designación del árbitro o de la árbitra; declinación de la designación

(a) En todos los casos, una vez se ha seleccionado el árbitro o la árbitra, el tribunal emitirá una orden en la que designe oficialmente al árbitro o a la árbitra, o al panel de árbitros o de árbitras seleccionado para intervenir en el caso. Dicha orden se notificará de inmediato al árbitro o a la árbitra, a los árbitros o a las árbitras y a las partes. Las partes tendrán un término de diez días a partir de la acep-tación de la encomienda por el árbitro o la árbitra, los ár-bitros o las árbitras para informar por escrito al tribunal si han acordado que el laudo de arbitraje sea vinculante y si han acordado que el laudo sea conforme a derecho o con-forme a equidad.
(b) Si el candidato o la candidata, o alguno de los can-didatos designados o alguna de las candidatas designadas no estuviera disponible, dispuesto o dispuesta para actuar *75como árbitro o árbitra en el caso, deberá informarlo al tribunal dentro de los diez días siguientes al archivo en autos de una copia de la notificación de la orden de designación. En ese caso, se dará comienzo nuevamente al proceso de selección.

Regla 8.10. Jurisdicción del árbitro o déla á rbitra

(a) El árbitro o la árbitra tendrá jurisdicción sobre to-dos los asuntos y las controversias que se planteen en el caso ante su consideración y deberá resolverlas en su totalidad.
(b) No obstante, cuando las partes seleccionen un ár-bitro o una árbitra, o un panel de árbitros o de árbitras que no estén admitidos o admitidas al ejercicio de la abogacía, el tribunal emitirá una orden en la que delimite específi-camente las controversias que podrán resolverse en el arbitraje. La orden así dictada se deberá notificar al árbi-tro o a la árbitra, o al panel de árbitros o de árbitras, y a las partes. En estos casos, el árbitro o la árbitra, o el panel de árbitros o árbitras no tendrá jurisdicción sobre ningún asunto que no esté expresamente delimitado en la orden.

Regla 8.11. Facultades del árbitro o de la árbitra

(a) En todo caso ante su consideración, el árbitro, la árbitra o el panel de árbitros o árbitras podrá:
(1) señalar la fecha, la hora y el lugar de las vistas de arbitraje;
(2) notificar a las partes el señalamiento de las vistas;
(3) celebrar y dirigir las vistas de arbitraje;
(4) emitir órdenes de citación de testigos;
(5) tomar juramentos y afirmaciones;
(6) emitir y hacer constar por escrito las instruc-ciones y órdenes necesarias para lograr la más eficiente, *76ordenada y pronta tramitación del caso ante su considera-ción;
(7) imponer sanciones a las partes por su incom-parecencia a las vistas de arbitraje;
(8) en las situaciones en que el árbitro o la árbitra sea abogado o abogada, intervenir y resolver los asuntos relativos al descubrimiento de prueba que le planteen las partes dentro del procedimiento, así como ordenar la pro-ducción de evidencia o el descubrimiento de prueba adicio-nal al efectuado por las partes, y
(9) emitir laudos.
(b) Las órdenes de citación de testigos las expedirán el Secretario o la Secretaria del Tribunal de Primera Instan-cia, llevarán la firma del Secretario o de la Secretaria y el sello del tribunal, y se considerarán como citaciones del tribunal para todos los fines legales.

Regla 8.12. Órdenes protectoras

(a) No obstante lo dispuesto en la Regla 8.11(a)(8) de este Capítulo, el descubrimiento de prueba en el procedi-miento de arbitraje estará sujeto a la supervisión del tribunal en todo momento. Cualquier parte que no esté de acuerdo con alguna determinación del árbitro o de la árbi-tra, o del panel de árbitros o árbitras, relativa al descubri-miento de prueba, podrá presentar una moción al tribunal en la que solicite una orden protectora.
(b) El tribunal podrá, por una justa causa, emitir cual-quier orden para proteger de hostigamiento, perturbación u opresión, o de cualquier gasto o molestia indebida a la parte que solicite su intervención. A ese fin, el tribunal podrá tomar cualquiera de las medidas provistas en las Reglas de Procedimiento Civil. Si la moción para una or-den protectora al amparo de esta regla se deniega en todo o en parte, el tribunal ordenará al solicitante que cumpla *77con lo ordenado o dispuesto por el árbitro o por la árbitra bajo aquellos términos y condiciones que sean justos.

Regla 8.13. Vistas de arbitraje

(a) La vista inicial de arbitraje deberá celebrarse den-tro de los treinta días siguientes a la notificación de la orden de designación del árbitro o árbitra, o del panel de árbitros o árbitras. El árbitro o la árbitra señalará la fecha, la hora y el lugar en que se celebrará dicha vista y notifi-cará por escrito adecuadamente a las partes.
(b) Las partes someterán un escrito breve en el cual identifiquen toda la prueba documental, real y testifical que se proponen presentar en la vista por los menos siete días antes de la fecha señalada para la vista. Dicho escrito deberá notificarse a todas las partes en el caso. El árbitro o la árbitra podrá negarse a recibir en evidencia cualquier exhibit o testimonio que no se haya incluido en el informe.
(c) Los procedimientos ante el árbitro o la árbitra, o el panel de árbitro o árbitras se llevaran a cabo informalmente. Los hechos, las controversias y las teorías legales del caso se presentarán principalmente por medio de las argumentaciones y los planteamientos de los aboga-dos o las abogadas de las partes, y de la evidencia docu-mental o real.
(d) La presentación de la prueba testifical en las vistas de arbitraje deberá utilizarse lo menos posible. Antes de declarar, todo testigo expresará su propósito de decir la verdad mediante juramento, afirmación o de cualquier otro modo que, a juicio del árbitro o de la árbitra o del panel de árbitros o árbitras, obligue al testigo a decir la verdad. En caso de que un testigo falte a su juramento o afirmación, quedará sujeto a peijurio en conformidad con las disposi-ciones aplicables del Código Penal de Puerto Rico. Las par-tes tendrán derecho a contrainterrogar a los y a las testi-gos que se presenten en el procedimiento.
*78(e) Las Reglas de Derecho Probatorio (Evidencia) po-drán utilizarse como guías en las vistas de arbitraje, pero se aplicarán flexiblemente. No obstante, las reglas sobre privilegios aplicarán estrictamente.
(í) La incomparecencia de alguna de las partes no será motivo para suspender una vista de arbitraje. El árbitro o la árbitra, o el panel de árbitro o árbitras, podrá emitir el laudo a base de una relación bajo juramento de los funda-mentos en los que la parte compareciente apoye su posi-ción, de declaraciones juradas o de cualquier otra prueba que, a juicio del árbitro o de la árbitra, o del panel de ár-bitro o árbitras, sea suficiente para demostrar los méritos de la posición de dicha parte. El árbitro o la árbitra, o el panel de árbitro o árbitras tendrá discreción para requerir una prueba adicional a la provista por la parte compare-ciente cuando estime que algún hecho o cualquier asunto no ha sido debidamente acreditado.

Regla 8.14. Transcripción o grabación de los procedimien-tos

(a) Cualquiera de las partes podrá, a su costo, grabar o transcribir los procedimientos que se lleven a cabo ante el árbitro o la árbitra, o el panel de árbitro o árbitras.
(b) En ausencia de estipulación, ninguna parte de una transcripción o grabación de los procedimientos podrá ad-mitirse en evidencia en un juicio ordinario ante el tribunal, salvo en un procedimiento penal por perjurio.
(c) Las partes podrán, mediante un acuerdo escrito y para cualquier fin, estipular la admisibilidad en evidencia de las transcripciones o grabaciones en un juicio ordinario ante el tribunal.
Cualquier acuerdo o estipulación de esta índole deberá presentársele al tribunal y llevará la firma de las partes o de sus abogados o abogadas.

*79
Regla 8.15. Laudo de arbitraje; término para rendirlo

(a) Terminado el procedimiento de arbitraje, el árbitro o la árbitra, o el panel de árbitros o de árbitras emitirá su decisión mediante un laudo. En ausencia de acuerdo o es-tipulación, el laudo podrá emitirse conforme a equidad.
El laudo será breve y conciso, expresará claramente los remedios concedidos a la parte prevaleciente y estará fir-mado por el árbitro o la árbitra, o por dos de los árbitros y las árbitras, si el caso se presentó ante un panel. No será necesario que el laudo incluya determinaciones de hecho y conclusiones de derecho.
(b) El laudo de arbitraje deberá emitirse dentro de los treinta días siguientes a la celebración de la última vista de arbitraje. Las partes podrán acortar o prorrogar dicho término mediante un acuerdo escrito.

Regla 8.16. Notificación del laudo

(a) En los casos en que se haya pactado que el laudo no es vinculante, el árbitro o la árbitra notificará el laudo a las partes por correo certificado o servicio similar de en-trega personal con acuse de recibo y remitirá al Negociado una copia del laudo en un sobre sellado. Dicho sobre se archivará en el Negociado durante los veinte días siguien-tes a la notificación del laudo a las partes.
(b) En los casos en los que se haya pactado que el laudo será vinculante, el árbitro o la árbitra remitirá el laudo inmediatamente a las partes y al tribunal por correo o mediante un servicio de entrega personal.

Regla 8.17. Efecto del acuerdo para que el laudo sea vin-culante

En los casos en los que se haya convenido que el laudo sea vinculante, ninguna de las partes podrá solicitar la ce-lebración de un juicio ordinario. No obstante, el laudo po-*80drá revocarse, modificarse o corregirse en conformidad con lo dispuesto en la Regla 8.20 de este Reglamento.

Regla 8.18. Sentencia

(a) En caso de que las partes hayan pactado que el laudo sea vinculante, el Secretario o la Secretaria del tribunal unirá el laudo al expediente del caso y lo remitirá al juez o a la jueza, quien dictará sentencia en conformidad con sus términos.
(b) En caso de que las partes hayan pactado que el laudo no sea vinculante y haya transcurrido el plazo juris-diccional de veinte días establecido en la Regla 8.19(a) sin que se solicite la celebración de un juicio ordinario, la parte victoriosa presentará una moción en la que informe dicha circunstancia al tribunal y solicite que se ordene al Nego-ciado que remita el sobre contentivo del laudo a la Secre-taria del tribunal.
(c) El Secretario o la Secretaria del tribunal unirá el laudo al expediente del caso y lo remitirá al juez o a la jueza, quien lo adoptará y dictará sentencia en conformi-dad con sus términos. Dicha sentencia tendrá la validez y los mismos efectos de una sentencia dictada en un proce-dimiento judicial, pero no será revisable por el Tribunal de Apelaciones de ningún modo.

Regla 8.19. Solicitud de juicio

(a) A menos que las partes hayan convenido que el laudo sea vinculante, cualquiera de las partes que no esté conforme con la decisión del árbitro o de la árbitra, o del panel de árbitros o árbitras, podrá presentar una moción al tribunal en la que solicite la reinstalación de los procedi-mientos dentro del plazo jurisdiccional de veinte días si-guientes a la notificación del laudo. De solicitarse oportu-namente, el caso se colocará en el calendario del tribunal y *81seguirá su curso como si no hubiera sido referido a arbitraje.
(b) De solicitarse la celebración de juicio ordinario, el Negociado retendrá el sobre contentivo del laudo hasta la etapa de dictar sentencia.
(c) El tribunal estará impedido de inquirir sobre los procedimientos llevados a cabo ante el árbitro o la árbitra, la conducta de las partes en el arbitraje o el laudo. Asi-mismo, en ausencia de estipulación, ni las partes ni sus abogados o abogadas podrán divulgar al tribunal informa-ción alguna relativa a dichos asuntos.
(d) El tribunal no podrá solicitar el sobre sellado con-tentivo del laudo hasta que dicte sentencia.
En ese momento, el tribunal quedará autorizado para abrir el sobre y examinar el laudo para determinar si pro-cede la imposición de sanciones en conformidad con lo dis-puesto en la Regla 8.21 de este Reglamento.

Regla 8.20. Revocación, modificación o corrección del laudo

(a) En los casos en los que se haya pactado que el laudo sea vinculante, el tribunal podrá, mediante una mo-ción presentada por cualquiera de las partes, dictar una orden que revoque el laudo:
(1) cuando el laudo se haya obtenido mediante co-rrupción, fraude u otro medio indebido;
(2) cuando el árbitro o la árbitra haya incurrido en parcialidad o corrupción evidente;
(3) cuando los árbitros y las árbitras actúen erró-neamente al rehusarse a admitir evidencia pertinente y material a la controversia;
(4) en caso de que se trate de un árbitro no admi-tido o una árbitra no admitida al ejercicio de la abogacía, cuando se extienda en sus funciones o no resuelva de forma final y definitiva la controversia delimitada por el tribunal.
*82(b) De igual forma, el tribunal podrá intervenir, a soli-citud de cualquiera de las partes, y modificar o corregir el laudo:
(1) cuando haya un error de cálculo evidente en cuanto a las cifras o un error evidente en la descripción de cualquier persona, cosa o propiedad;
(2) cuando el laudo sea imperfecto en materia de forma, sin afectar los méritos de la controversia, y
(3) en caso de que intervenga un árbitro no admi-tido o una árbitra no admitida al ejercicio de la abogacía, cuando resuelva sobre materias que no le hayan sido sometidas.

Regla 8.21. Sanciones

(a) La parte que prevalezca en el procedimiento de ar-bitraje y obtenga en el juicio ordinario una cantidad igual o menor a la obtenida en el laudo, perderá su derecho a re-cuperar las costas y los gastos del procedimiento judicial, así como cualquier suma a la cual podría tener derecho en concepto de honorarios de abogado.
(b) En caso de que la parte perdidosa en el arbitraje solicite un juicio ordinario en el cual obtenga el mismo re-sultado, deberá reembolsar a la parte prevaleciente las cos-tas y desembolsos del litigio, así como cualquier suma que se le haya adjudicado en concepto de honorarios de abogado. Asimismo, tendrá que reembolsar a la parte pre-valeciente las costas y los gastos del procedimiento de arbitraje.
(c) En cualquiera de los casos anteriores, el tribunal ordenará a las partes que depositen o afiancen el monto estimado de la compensación, pudiendo requerir depósitos adicionales para ajustarla a la compensación real a pagar. Cualquier sobrante será reintegrado a las partes al finali-zar el arbitraje.

*83
Regla 8.22. Ejecución de la sentencia

La parte a cuyo favor se dicte sentencia podrá ejecutarla en conformidad con las disposiciones de las Reglas de Pro-cedimiento Civil relativas a la ejecución de las sentencias.
CAPÍTULO 9. EVALUACIÓN NEUTRAL

Regla 9.01. Propósito

El procedimiento de evaluación neutral tiene como pro-pósito permitir a los y a las litigantes que obtengan una evaluación razonada y no vinculante de su caso en los méritos. Esta evaluación se basará en la información que las partes suministren al evaluador o a la evaluadora neutral, la que deberá incluir su versión de los hechos, sus teorías legales y la prueba disponible.

Regla 9.02. Casos elegibles

(a) Serán elegibles para el procedimiento de evalua-ción neutral todos los casos de naturaleza civil. El tribunal, a iniciativa propia o a solicitud de alguna de las partes, determinará los casos que se referirán al procedimiento de evaluación neutral, tomando en consideración las probabi-lidades de que este mecanismo resulte efectivo para lograr la pronta solución de las controversias planteadas por las partes.
(b) A fin de evaluar las probabilidades de efectividad de la evaluación neutral en cada caso, el tribunal deberá considerar, entre otros, los factores siguientes:
(1) la naturaleza del caso;
(2) la posibilidad de lograr un acuerdo;
(3) la necesidad de proveer remedios de emergen-cia antes de referir el caso, y
(4) los costos y riesgos de la litigación.
(c) En los casos que impliquen controversias de interés *84público, el tribunal deberá sopesar el interés de las partes en que su caso se resuelva rápida y económicamente, frente a la importancia del interés público y la necesidad de aclarar o establecer una norma o precedente judicial. Cuando, a juicio del tribunal, el interés público sea mayor o más importante que el interés de las partes, el caso no deberá referirse a evaluación neutral.

Regla 9.03. Procedimiento para referir casos

(a) El envío de un caso al procedimiento de evaluación neutral deberá llevarse a cabo en las etapas procesales tempranas de éste. No obstante, el tribunal tendrá discre-ción para referir un caso en cualquier etapa posterior cuando, considerada la naturaleza del caso o sus circuns-tancias específicas, ello fomente la mayor efectividad del método alterno y la más pronta solución del caso.
(b) Una vez el tribunal determine referir un caso al procedimiento de evaluación neutral, emitirá una orden en la que notifique a las partes su decisión.

Regla 9.04. Calificaciones y deberes del evaluador o de la evaluadora neutral

(a) Podrá actuar como evaluador o evaluadora neutral cualquier abogado o abogada, o experto o experta en la materia de la que trate el caso, de competencia reconocida y que cumpla con los requisitos establecidos en la Regla 4.03 de este Reglamento.
(b) En los casos ante su consideración, el evaluador o la evaluadora deberá servir como facilitador o facilitadora para:
(1) generar análisis y discusión sobre las contro-versias, las debilidades y los puntos fuertes de la posición de cada una de las partes;
(2) identificar las controversias principales;
*85(3) identificar las áreas sobre las cuales no existe controversia y fomentar las estipulaciones entre las partes;
(4) calcular el valor estimado del caso;
(5) explorar las posibilidades de transacción, y
(6) ayudar a las partes a simplificar controversias y a diseñar un descubrimiento de prueba adecuado y efectivo.

Regla 9.05. Designación del evaluador o de la evaluadora neutral

(a) Cuando el tribunal ordene que un caso se someta a evaluación neutral o surja una petición de parte para so-meter el caso a evaluación neutral, el evaluador o la eva-luadora neutral será seleccionado o seleccionada, preferen-temente, del Registro del Negociado.
(b) Con la anuencia del tribunal, las partes podrán, en común acuerdo, seleccionar a una persona para actuar como evaluador o evaluadora aun cuando ésta no figure en el Registro del Negociado.
Las partes informarán al tribunal el nombre del candi-dato seleccionado o de la candidata seleccionada, o de los candidatos seleccionados y las candidatas seleccionadas dentro de los diez días de la notificación de la orden de referimiento.
(c) En caso de que las partes no puedan ponerse de acuerdo para designar un evaluador o una evaluadora neutral en conformidad con el método dispuesto en el inciso anterior, el tribunal hará la designación correspondiente utilizando el Registro del Negociado.
(d) El tribunal emitirá una orden en la que designe oficialmente al evaluador o a la evaluadora neutral para intervenir en el caso. Dicha orden se notificará de inme-diato al evaluador o a la evaluadora y a las partes. Si el candidato o la candidata, o alguno o alguna de los candi-datos designados o las candidatas designadas, no estuviera *86disponible o dispuesto o dispuesta para actuar como eva-luador o evaluadora neutral en el caso, deberá informarlo al tribunal dentro de los diez días siguientes al archivo en autos de una copia de la notificación de la orden de designación. En ese caso, se dará comienzo nuevamente al proceso de selección.
(e) Si el evaluador o la evaluadora neutral o alguna de las partes se percata de algún hecho que pueda arrojar dudas en tomo a la imparcialidad del evaluador o de la evaluadora con posterioridad a su designación, se deberá seguir el procedimiento establecido en la Regla 4.05 de este Reglamento.

Regla 9.06. Procedimientos anteriores a la sesión de eva-luación

(a) El evaluador o evaluadora neutral señalará una fe-cha para la sesión de evaluación y la notificará a las partes dentro de los veinte días siguientes a la notificación de la orden que refiera el caso a evaluación neutral. En la noti-ficación de la sesión, el evaluador o la evaluadora podrá solicitar a las partes que le envíen copia de las alegaciones y los escritos presentados en el procedimiento judicial.
(b) Examinadas las alegaciones y los escritos, el eva-luador o la evaluadora podrá, a su discreción, requerir de cada una de las partes que le someta un informe escrito por lo menos siete días antes de la fecha señalada para la celebración de la sesión. Podrá, además, requerir copia de aquellos documentos que, a su juicio, puedan ayudarle a descargar sus funciones adecuadamente.
El informe contendrá la información siguiente:
(1) una breve relación de los hechos en que se basa la reclamación;
(2) las teorías legales aplicables;
(3) las controversias de hechos y de derecho;
(4) la identificación de aquellas controversias de hecho y de derecho cuya pronta solución pueda reducir el *87ámbito del caso o contribuir significativamente a la pro-ductividad y efectividad de las discusiones transaccionales;
(5) la identificación de cualquier método de descu-brimiento de prueba que pueda contribuir significativa-mente con los esfuerzos para transigir el caso, y
(6) la identificación o designación de aquellas per-sonas autorizadas por las partes para comparecer a la se-sión en su representación y tomar decisiones en su nombre.
(c) Las partes podrán someter con el informe unas co-pias de los documentos en los que se base la reclamación o llevarlos consigo a la sesión de evaluación. En caso de que alguna de las partes interese ofrecer en la sesión documen-tos que no obren en el expediente judicial ni se hayan he-cho formar parte del informe, deberá notificar con copia de éstos a todas las partes y al evaluador o a la evaluadora neutral. Dicha notificación se hará personalmente, por lo menos dos días antes de la fecha señalada para la celebra-ción de la sesión. El evaluador o la evaluadora neutral po-drá negarse a considerar los documentos que no hayan sido debidamente notificados.

Regla 9.07. Sesiones de evaluación

(a) El evaluador o la evaluadora neutral tendrá auto-ridad para señalar la fecha, la hora y el lugar en que ha-brán de celebrarse las sesiones de evaluación, así como para estructurarlas y dirigirlas.
(b) Los procedimientos ante el evaluador o la evalua-dora neutral se llevaran a cabo informalmente. Los hechos, las controversias y las teorías legales del caso se presenta-rán principalmente por medio de las exposiciones de los abogados y las abogadas o de las partes.
(c) La autoridad del evaluador o de la evaluadora neutral se limita a los procedimientos que se lleven a cabo ante sí. El evaluador o la evaluadora neutral no tendrá facultad para ordenar a las partes o a sus abogados o abogadas a *88tomar ninguna acción fuera de las sesiones, a menos que esté expresamente autorizado por estas reglas para hacerlo.
(d) Al finalizar la primera sesión, el evaluador o eva-luadora neutral determinará si es necesaria la celebración de sesiones adicionales de seguimiento y tendrá autoridad para citar a las partes a comparecer a dichas sesiones.
(e) El evaluador o la evaluadora neutral rendirá un informe verbal a las partes sobre su opinión en torno a la responsabilidad de éstas y, en los casos en que sea posible, un estimado de la cuantía aproximada de los daños. Ade-más, incluirá la conclusión u opinión que rendiría el eva-luador o la evaluadora neutral si fuera el juez o la jueza en el caso.
(f) De las partes no transigir el caso, las partes podrán utilizar la información suplida por el evaluador o la eva-luadora neutral a fin de hacer una oferta de sentencia en conformidad con los términos de las Reglas de Procedi-miento Civil sobre el particular.

Regla 9.08. Divulgación de información relativa al proce-dimiento de evaluación neutral

(a) En ausencia de estipulación o acuerdo en contrario, las partes y sus abogados o abogadas estarán impedidos de divulgar al tribunal o a terceras personas información al-guna relativa a los procedimientos ante el evaluador o la evaluadora neutral.
(b) Cuando, concluidas las sesiones de evaluación, al-guna de las partes formule una oferta de sentencia según se autoriza en la Regla 9.07(f) de este Reglamento, el tribunal deberá considerarla al momento de imponer el pago de las costas, los gastos y los honorarios de abogados en el procedimiento judicial, de acuerdo con las disposiciones de las Reglas de Procedimiento Civil.

*89
Regla 9.09. Procedimientos ante el tribunal

(a) Salvo lo que se dispone en el inciso (b) de esta re-gla, la evaluación neutral no paralizará ni detendrá los procedimientos ante el tribunal. Estos procedimientos, in-cluso el descubrimiento de prueba y la presentación de mo-ciones, continuarán su curso simultáneamente con los pro-cedimientos ante el evaluador o la evaluadora neutral.
(b) Las disposiciones del inciso (a) de esta regla no li-mitan la facultad del tribunal para decretar la paralización de los procedimientos judiciales cuando las partes lo solici-ten y el tribunal entienda que procede dicha paralización ante la probabilidad de que el caso finalice como resultado de la intervención del evaluador o de la evaluadora neutral.
CAPÍTULO 10. SEPARABILIDAD

Regla 10.01. Cláusula de separabilidad

Si cualquier palabra, inciso, sección, regla, capítulo o párrafo de este Reglamento fuese declarada nula o incons-titucional por un tribunal, tal declaración no afectará, me-noscabará ni invalidará las restantes disposiciones y par-tes de este Reglamento.
CAPÍTULO 11. VIGENCIA

Regla 11.01 Fecha de vigencia

Este Reglamento, según enmendado, entrará en vigor inmediatamente después de su aprobación.